PER CURIAM.
We have carefully examined the record-on-appeal and the briefs filed by able counsel. The evidence is not conflicting. The briefs of the parties reveal that each point here presented has been heretofore determined by decisions of this Court and of the Supreme Court of Florida. Nothing would be added to the jurisprudence of this State by again discussing those points here.
Appellant having failed to demonstrate prejudicial error, the judgment and sentence appealed are
Affirmed.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.